[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The plaintiff, by way of the amended complaint dated February 15, 1996, frames the issues in two counts. The First Count alleges that the defendant agreed to pay the plaintiffs $22,000 with interest at 13.5%. The Second Count recites that the defendant will pay to the plaintiffs $30,500 with interest at 8.5%, and payments of $500. The complaint further states that the defendant had breached the agreements by never paying any payments.
The defendant filed a letter wherein he acknowledges the second agreement, and likewise admits he has made no payments.
      A contract containing a term inconsistent with a term of an earlier contract between the same parties is interpreted as including an agreement to rescind the inconsistent term in the earlier contract. The parties may or may not at the same time agree to rescind all the other provisions of the earlier contract. Whether they do this is a question of interpretation, except as this rule is qualified by the rule stated in § 223.
Restatement, Contract I, § 408. CT Page 94-G
"A promissory note remains a simple contract. . . ."Appliances. Inc. v Yost, 181 Conn. 207, 211.
By the execution of the second contract, the first contract was rescinded.
The issues are found for the plaintiffs. The plaintiffs may recover the principal of $30,500 and interest of $7,561.48 on the Second Count. The First Count is dismissed. An order of $25.00, payable in weekly payments commencing on March 1, 1997 is entered.
Robert P. Burns, Judge Trial Referee